              Case 8:20-ap-00503-CED         Doc 4     Filed 11/02/20    Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                Chapter 11

RAJ S. AMBAY,                                         Case No. 8:20-BK-05283-CED
       Debtor.
__________________________________/

GENESIS SURGERY CENTER, LLC, a
Florida limited liability company,

         Plaintiff,                                   Adv. Pro. No. 8:20-ap-00503-CED

v.

RAJ S. AMBAY,

      Defendant.
__________________________________/

              MOTION TO DISMISS GENESIS SURGERY CENTER, LLC’s
             COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT


         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, made applicable to this

proceeding pursuant to Rule 7012 of the Federal Rules of Bankruptcy Procedure, Raj S. Ambay

(“Debtor” or the “Defendant”) respectfully requests that this Court dismiss with prejudice the

Complaint (the “Complaint”) filed by Genesis Surgery Center (“Genesis”). In support of its

motion, the Debtor represents the following:

                                         Summary of Argument

         The Complaint should be dismissed for failure to state a claim upon which relief can be

granted. Indeed, the Complaint is fraught with mere formulaic recitations of the elements of causes

of action, without any real substance. Genesis is a disgruntled investor which is not without fault.

Indeed, Genesis and its employees and related entities engaged in billing fraud and embezzlement.

                                                 1
             Case 8:20-ap-00503-CED            Doc 4     Filed 11/02/20      Page 2 of 8




In an attempt to cover up its misdeeds, Genesis has lashed out with a frivolous lawsuit that should

be dismissed with prejudice.

                                  Standard for Motion to Dismiss

        1.      “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] formulaic recitation of the elements of a cause of action will not do.” Id. at

555. Rather, a plaintiff’s “well-pleaded allegations must nudge the claim ‘across the line from

conceivable to plausible.’” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009)

(quoting Twombly, 550 U.S. at 570). The allegations must plausibly suggest that the plaintiff has

a right to relief, raising that right above the “speculative level.” Twombly, 550 U.S. at 1965. “[A]

plaintiff must do more than raise a sheer possibility of the defendant’s liability.” In re Ernie Haire

Ford, Inc., 459 B.R. 824, 835 (Bankr. M.D. Fla. 2011).

        2.      Rule 12(b)(6) of the Federal Rules of Civil Procedure, made applicable to this

proceeding pursuant to Bankruptcy Rule 7012, provides that a complaint may be dismissed for

“failure to state a claim upon which relief can be granted.” The complaint should be dismissed

pursuant to Rule 12(b)(6) as more particulary set forth below:

                                           Legal Argument

        3.      All of the counts should be dismissed because they fail to state a claim upon which

relief can be granted under Rule 12(b)(6) and Rule 9 of the Federal Rules of Civil Procedure.

        4.      Counts I and II fail to state a short and plain statement of the claim showing that

the pleader is entitled to relief. Therefore, under Federal Rules of Civil Procedure Rule 8 and 12,

they should be dismissed with prejudice.



                                                   2
             Case 8:20-ap-00503-CED          Doc 4    Filed 11/02/20       Page 3 of 8




       5.      Counts III, IV, and V fail to state with particularity the circumstances constituting

fraud or mistake. Therefore, under Federal Rules of Civil Procedure Rule 9, they should be

dismissed with prejudice

                                 I. Count I should be dismissed

       6.      Count I alleges embezzlement under 11 U.S.C. § 523(a)(4).

       7.      Pursuant to Section 523(a)(4), Genesis must allege “fraud or defalcation while

acting in a fiduciary capacity, embezzlement, or larceny.”

       8.      To prove “embezzlement,” Genesis must show that (1) Debtor misappropriated

funds for his/her own benefit, and (2) debtor did so with fraudulent intent or deceit. 11 U.S.C. §

523(a)(4), see also In re Brady, 101 F.3d 1165, 1172–73 (6th Cir.1996) (creditor must prove “that

he entrusted his property to the debtor, the debtor appropriated the property for a use other than

that for which it was entrusted, and the circumstances indicate fraud”).

       9.      In addition, a debtor cannot embezzle his own property. In re Brown, 399 B.R. 44,

47 (Bankr.N.D.Ind.2008).

       10.     Genesis does not allege that funds were misappropriated for Debtor’s benefit.

Rather, Genesis states, “Debtor continued to commingle and misappropriate money from

Transformations.” (Page 3, paragraph 18).

       11.     Further, Genesis does not allege whether a benefit was obtained by Debtor due to

the misappropriation of specific funds.

       12.     Moreover, Genesis does not sufficiently allege fraudulent intent or deceit in the

alleged misappropriation. Although Genesis may generally allege intent, simply stating Debtor’s

“wrongful and intentional misappropriation” is an “assumption of embezzlement” and insufficient




                                                 3
              Case 8:20-ap-00503-CED         Doc 4     Filed 11/02/20     Page 4 of 8




for generally alleging intent for purposes of embezzlement. In re Hoffman, 27 C.B.C.2d 184, 147

B.R. 507 (Bankr. D.N.D. 1992).

       13.     Moreover, as the Debtor is seventy-five percent owner of Transformations, the

allegations about embezzlement are akin to an argument that the Debtor embezzled his own

money, which is legally impossible.

       14.     Therefore, Count I should be dismissed with prejudice.

                                II. Count II should be dismissed

       15.     Count II alleges willful and malicious injury under Section 523(a)(6). To fall within

the exception of section 523(a)(6), the injury to an entity or property must have been both willful

and malicious. The requirements of “willfulness” and “maliciousness” are distinct requirements

in the statute and are usually treated as such by the courts. See Patch v. Patch, 526 F. 3d 1176 (8th

Cir. 2008).

       16.     The allegations in the Complaint do not meet the pleading requirements to state a

plasuble claim that the Debtor’s conduct was both willful and malicious. Indeed, there is no

allegation of maliciousness.

       17.     Therefore, pursuant to Section 523(a)(6) and Fed.R.Civ.P 12, Count II should be

dismissed with prejudice.

  III. Counts III and IV should be dismissed because they fail to satisfy the particularity
               standard of Rule 9(b) of the Federal Rules of Civil Procedure

       18.     Counts III and IV allege actual fraud and fraudulent representation under §

523(a)(2)(A). Thus, the claim is subject to the heightened pleading standards of Rule 9(b) of the

Federal Rules of Civil Procedure (made applicable to this case pursuant to Fed. R. Bankr. P. 7009).

       19.     Rule 9(b) of the Federal Rules of Civil Procedure provides, “In alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.”

                                                 4
             Case 8:20-ap-00503-CED           Doc 4     Filed 11/02/20    Page 5 of 8




       20.     The allegations fall short of the particularity standard established by Ashcroft v.

Iqbal, 556 U.S. 662 (2009). In order to satisfy the particularity standard, Genesis must specify the

following elements: (1) the time, place, and content of the alleged misrepresentation on which he

or she relied; (2) the fraudulent scheme; (3) the fraudulent intent of the defendants; and (4) the

injury resulting from the fraud. Coffey v. Foamex, L.P., 2 F.3d 157, 161–62 (6th Cir.1993), see

also Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283 (11th Cir. 2010)

       21.     First, the Complaint fails to specify the time, place, and content of the alleged

misrepresentation. Rather it merely alleges “early 2019” and “discussion” between the parties.

(Page 2, paragraphs 9 and 10). This is not sufficient to show time or place.

       22.     Second, the complaint fails to allege any facts to show a fraudulent scheme.

Genesis states that Debtor “lured them into investing based upon false representations.” (Page 4,

paragraph 20). This does not, however, provide the necessary specificity regarding the alleged

fraudulent scheme as it makes only a conclusory allegation.

       23.     Third, the Complaint fails to allege any facts (as opposed to making conclusory

allegations) that Debtor had the requisite intent to deceive. Although scienter may be pleaded

generally, the pleader must still “‘allege facts that give rise to a strong inference of fraudulent

intent.’” In re Alicea, 230 B.R. 492, 507 (Bankr. S.D.N.Y. 1999) (quoting Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)) (dismissing § 523(a)(2)(B) claim for failing to

plead fact sufficient to support inference of fraudulent intent). Here, the complaint fails to allege

any facts that give rise to a strong inference of fraudulent intent.

       24.     Accordingly, the Complaint fails to satisfy the particularity requirements for

allegations of fraud.




                                                   5
              Case 8:20-ap-00503-CED           Doc 4     Filed 11/02/20     Page 6 of 8




        25.     Therefore, pursuant to Section 523(a)(2)(A) and Fed.R.Civ.P 9, Counts III and IV

should be dismissed with prejudice.

IV. Count V should be dismissed because it failsto satisfy the particularity standard of Rule
                       9(b) of the Federal Rules of Civil Procedure

        26.     Count V alleges actual fraud and fraudulent representation under § 523(a)(2)(B).

Thus, this claim is also subject to the heightened pleading standards of Rule 9(b) of the Federal

Rules of Civil Procedure (made applicable to this case pursuant to Fed. R. Bankr. P. 7009).

        27.     Under § 523(a)(2)(B), Genesis must plausibly allege that the Debtor provided a

statement (1) in writing, (2) that is materially false, (3) respecting the debtor’s financial condition,

(4) on which Genesis reasonably relied, (5) that the debtor caused to be made or published with

intent to deceive.

        28.     In evaluating reasonableness of reliance, courts consider several factors, including,

inter alia, whether: (a) the creditor followed its established lending procedure in renewing the loan

application; (b) the creditor verified the financial statements through outside sources; (c) even

minimal investigation would have revealed the inaccuracy of the debtor’s representations; and (d)

the financial statements contained any “red flags” that should have alerted the creditor to potential

inaccuracies. See In re Anzo, 547 B.R. 454, 467 (Bankr. N.D. Ga. 2016). “[R]easonable reliance

connotes the use of the standard of ordinary and average person.” In re Davenport, 508 Fed.

App’x. 937, 938 (11th Cir. 2013). The Complaint does not satisfy the pleading requirements to

establish a plausible claim for reasonable reliance or intent to deceive.

        29.     Therefore, pursuant to Section 523(a)(2)(B) and Fed.R.Civ.P 9, Count V should be

dismissed with prejudice.




                                                   6
              Case 8:20-ap-00503-CED       Doc 4    Filed 11/02/20     Page 7 of 8




                                          Conclusion

       30.     The Complaint is facially implausible, and Genesis cannot plausibly allege claims

under §523(a)(2)(A)), (a)(2)(B), (a)(4), and (a)(6) under these facts. Leave to amend is futile.

The Complaint should be dismissed with prejudice.

                                       Relief Requested

       WHEREFORE, the Debtor respectfully requests the Court enter an order (i) dismissing the

Complaint with prejudice; and (ii) providing for such other legal and equitable relief the Court

deems just.



                                            /s/ Edward J. Peterson
                                            Edward J. Peterson (FBN 0014612)
                                            Amy Denton Harris (FBN 0634506)
                                            Emily Clendenon (FBN 1017775)
                                            Stichter, Riedel, Blain & Postler, P.A.
                                            110 E. Madison Street, Suite 200
                                            Tampa, Florida 33602-4718
                                            Telephone: (813) 229-0144
                                            Email: epeterson@srbp.com; aharris@srbp.com
                                            Attorneys for Debtor




                                               7
            Case 8:20-ap-00503-CED          Doc 4     Filed 11/02/20     Page 8 of 8




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing Motion to Dismiss Complaint for Determination

of Dischargeability of Debt Pursuant to 11 U.S.C. §523 has been furnished on this 2nd of

November, 2020, by transmission of notices of electronic filing generated by the Court’s electronic

CM/ECF noticing system to:

       Lynn Welter Sherman, Esquire
       Sherin M. Vesely, Esquire
       Attorneys for Genesis Surgery Center, LLC
       lsherman@trenam.com; svesely@trenam.com


                                             /s/Edward J. Peterson
                                             Edward J. Peterson (FBN 0014612)




                                                8
